ADVISORY ACTION

Applicant has filed arguments and/or amended claims on 2/10/2022  have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 - 20.
Specifically, the Applicant has changed the scope by narrowing the language by adding " assigning a first weight to each pixel in the 2D image associated the dynamic object a second weight to each pixel in the 2D image associated with the static object, the first weight being greater than the second weight based on identifying the second location".
Furthermore, the Examiner would like to notified the Applicant on *** that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Cheng et al (U.S. Patent Publication No. 2020/0240792).
Dharur et al (U.S. Patent Publication No. 2020/0193609).
Suresh et al (U.S. Patent Publication No. 2020/0050202).

Furthermore, the Examiner finds that the rejection of 35 U.S.C. 112(b) can be made on the independent claims, since the Examiner is unclear regarding the first weight is greater than the second for the accuracy of a depth estimate, which is stated twice.
 

/ONEAL R MISTRY/
Examiner, Art Unit 2665